Title: To John Adams from Oliver Wolcott, Jr., 8 March 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department March 8h. 1797

The Secretary of the Treasury respectfully transmits to the President of the United States, a communication from the Commissioner of the Revenue, covering two Letters to him & from the Collector of Providence on the subject of a proposal made to the said Collector for fixing & maintaining the stakes and Buoys in Providence River.
It is the opinion of the Secretary, that it is adviseable to authorize a Contract on the terms proposed. being one hundred and forty Dollars.
All which is respectfully / Submitted


Oliv WolcottSecy of the Treasy